CRANCH, Chief Judge.
In this case the defendant held Hodgson's note as a just discount to his own note, before he had notice of tlie assignment of his own note. It was at that time a debt due by Hodgson to tbe defendant. It was debitum in prtesenti sol-vendum in futufo; and would become payable before the defendant's note to Hodgson. The silence of the defendant at the time Hodgson mentioned the assignment is no evidence of a waiver of the right of set-off. The defendant was not bound to give notice to the plaintiff: and to give it to Hodgson would have been futile and unnecessary; as Hodg-son must have known it before. All that is required by the doctrine of set-off is that they should be mutual, subsisting, liquidated debts at the time of the plea pleaded. The notice given by Hodgson to the defendant on the 14th of August, 1807. is not sufficient to bar the defendant’s right to the set-off. Judgment must be entered on the verdict for the defendant.